Name: Commission Regulation (EEC) No 3896/90 of 19 December 1990 establishing the prices and amounts fixed in ecus by the Council in the fishery products sector and reduced as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 31 . 12. 90 Official Journal of the European Communities No L 371 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3896/90 of 19 December 1990 establishing the prices and amounts fixed in ecus by the Council in the fishery products sector and reduced as a result of the monetary realignment of 5 January 1990 (EEC) No 3549/90 (4) and by Council Regulation (EEC) No 3550/90 (*) ; whereas the prices for the Community production of tuna have been fixed by Council Regula ­ tion (EEC) No 3551 /90 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the fishery products sector to which the coef ­ ficient 1,001712 is applied from 1 January 1991 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified in particular for the prices fixed in ecus by the Council for the 1991 fishing year and the value of those reduced prices should be fixed ; Whereas for the 1991 marketing year, the guide prices for fish products have been fixed by Council Regulation HAS ADOPTED THIS REGULATION : Article 1 The prices fixed in ecus by the Council for the 1991 fishing year in the fishery products sector and reduced pursuant to Article 2 of Regulation (EEC) No 784/90 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 83, 30. 3 . 1990, p. 102. (*) OJ No L 346, 11 . 12. 1990, p. 1 . 0 OJ No L 346, 11 . 12. 1990, p. 4. M OJ No L 346, 11 . 12. 1990, p. 6. No L 371 /2 Official Journal of the European Communities 31 . 12. 90 ANNEX 1 . Guide prices for the products listed in Annex I , points A, D and E of Regulation (EEC) No 3796/81 (ECU/tonne) Species Commercial specifications (') Guide price after application of the coefficient 1,001712Freshness category Size Presentation 1 . Herrings of the species Clupea harengus Extra, A 1 Whole fish From 1 January to « 31 July 1991 and from 1 October to 31 December 1991 « From 1 August to 30 September 1991 264 - 241 2. Sardines of the species Sardina pilchardus I (a) Atlantic IIIIIIl  Member States other than Spain and Portugal Extra 3 Whole fish I 476  Spain, Portugal Extra 3 Whole fish l 393 (b) Mediterranean Extra 3 Whole fish I 458 3. Piked dogfish (Squalus acan ­ thias) Extra, A 2 { Whole fishGutted fish with head ' 868 4. Catshanks (Scyliorhinus spp.) Extra, A  { Whole fishGutted fish with head ] 765 5. Redfish (Sebastes spp.) A 2 Whole fish I 905 6. Cod of the species Gadus morhua A or A 2 3 Gutted fish with head Gutted fish with head 1 265 7. Coalfish (Pollachius virens) A or A 2 3 Gutted fish with head Gutted fish with head 653 8. Haddock (Melanogrammus aeglefinus) A or A ^ 2 3 Gutted fish with head Gutted fish with head 920 9. Whiting (Merlangus merlangus) A or A 2 3 Gutted fish with head Gutted fish with head 814 « 10. Ling (Molva spp.) Extra, A 1 , 2 Gutted fish with head I 936 11 . Mackerel of the species Scomber scombrus Extra or A 1 2 Whole fish Whole fish 1 264 12. Mackerel of the species Scomber japonicus Extra or A 1 2 Whole fish Whole fish l J 322 13. Anchovies (Engraulis spp.) Extra 2 Whole fish I 931 14. Plaice (Pleuronectes platessa) A or A 2 3 Gutted fish with head Gutted fish with head f { From 1 January to 30 April 1991 From 1 May to 31 December 1991 | 773 1 053 31 . 12. 90 Official Journal of the European Communities No L 371 /3 (ECU/tonne) Species Commercial specifications (') Guide price after application of the coefficient 1,001712Freshness category Size Presentation 15. Hake of the species Merluccius merluccius t A 1 Gutted fish with head 3 013 16. Megrim (Lepidorhombus spp.) Extra, A 1 , 2 Whole fish, gutted fish with head 1 903 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 557 18 . Monkfish (Lophius spp.) Extra, A 2, 3 Whole, gutted, with head 2 138 i Extra, A 2, 3 Without head 5 031 19. Shrimps of the species Crangon crangon A 1 Simply boiled in water 1 636 20. Edible crab (Cancer pagurus)  1 Whole 1497 21 . Norway lobster (Nephrops norvegicus) E, A 1 , 2 Whole 4 392 E, A 2 Tails 8 595 \ (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . 2. Guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 (ECU/tonne) Group of products Commercial specifications Guide price after application of the coefficient 1,001712 1 . Sardines of the species Sardina pilchardus Frozen, in lots or in original packages containing the same products 388 2. Sea-bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in original packages containing the same products 1 362 3. Squid of the species Loligo patagonica Frozen, not cleaned, in original packages containing the same products 1 019 4. Squid (Ommastrephes sagittatus) Frozen, not cleaned, in original packages containing the same products 806 5. Illex argentinus Frozen, not cleaned, in original packages containing the same products 808 6. Cuttlefish of the species Sepia offici ­ nalis, Rossia macrosoma and Sepiola rondeletti Frozen, in original packages containing the same products 1 639 7. Octopus (Octopus spp.) Frozen, in original packages containing the same products 1 321 3 . Community producer price for tuna listed in Annex III to Regulation (EEC) No 3796/81 (ECU/tonne) Product Commercial specifications Community producer price after application of the coefficient 1,001712 Yellowfin tunas (Thunnus albacares) Whole, weighing more than 10 kg each 1 150